Title: To James Madison from Samuel Smith, 20 August 1807
From: Smith, Samuel
To: Madison, James



Dr. Sir,
Balte. 20. Augt 1807.

The American Intercourse Law X appears by Debates in Parliament to have Some Consequence attached to it, as relative to the Commerce of the U. S.  I take it for granted that our Ministers must have sent it to your Dept.  If So, It would be highly important to give it publicity at this time thro: the National Intelligencer.  A part of Lrd. Auckland’s Speech has astonished me.  It Seems to Say, that, the Law in question made free of the Carrying Trade to our Ships between the British India possessions & Europe.  If not improper, I should be Obliged by the Bill being sent to me by return of Mail.  I will return it Safe after reading it.  I am Dr. Sir Your friend & Servt.

S Smith

